 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DAVID W. SPENCER
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    )
                                                  ) Case No. 2:11-CR-00181-KJM
12              Plaintiff,                        )
                                                  )   NOTICE OF RELATED CASES
13                           v.                   )
                                                  )      [Local Rules 123(a), 123(f)]
14   DANIEL AWAI-FULLER,                          )
                                                  )
15              Defendant.                        )
                                                  )
16                                                )
                                                  )
17                                                )
                                                  )
18

19   UNITED STATES OF AMERICA,                    ) Case No. 2:19-CR-00027-JAM
                                                  )
20              Plaintiff,                        )   NOTICE OF RELATED CASES
                                                  )
21                           v.                   )      [Local Rules 123(a), 123(f)]
                                                  )
22   DANIEL AWAI-FULLER,                          )
                                                  )
23              Defendant.                        )
                                                  )
24                                                )
25

26

27

28

      Notice of Related Cases
 1                                  NOTICE         OF     RELATED CASES

 2          The United States of America, by and through Assistant United States Attorney David W.

 3 Spencer, notices the Court and the Clerk of the Court that the recently filed Indictment in United States

 4 v. Awai Fuller, Case No. 2:19-CR-00027-JAM (the “Indictment”), is related to the pending Superseding

 5 Petition For Warrant or Summons For Offender Under Supervision in United States v. Awai-Fuller,

 6 Case No. 2:11-CR-00181-KJM, Dkt. 62 (“Superseding Petition”). The conduct underlying the

 7 Indictment is also the basis for Charge 4 in the Superseding Petition. Accordingly, the Indictment and

 8 Superseding Petition are related within the meaning of Eastern District of California Local Rule 123(a)

 9 and (f). As a result, pursuant to Local Rule 123(f), the two actions should be related and assigned to

10 either: (1) the Honorable Kimberly J. Mueller, if she desires to retain the Superseding Petition; or

11 (2) the Honorable John A. Mendez.

12          Local Rule 123(f) provides:

13                 Petition for Violation of Probation or Supervised Release. Where a
                   Notice of Related Cases is filed suggesting that a petition for probation
14                 action and/or violation of the terms of supervised release should be related
                   to a new indictment, and the basis of the probation petition or alleged
15                 supervised release violation is the conduct underlying the new indictment,
                   the two actions shall be related and the Judge or Magistrate Judge assigned
16                 to the new criminal action shall also be assigned the earlier action, unless
                   the original sentencing judge desires to retain the first action, in which
17                 circumstance both actions shall be assigned to the original sentencing
                   judge.
18

19 The Indictment charges Defendant Daniel Awai-Fuller with Felon in Possession of a Firearm (18 U.S.C.

20 § 922(g)). The Superseding Petition charges Awai-Fuller with Possession of a Firearm (Charge 4) and

21 Possession of a Controlled Substance (Charge 5). Both the Indictment and Charges 4 and 5 of the

22 Superseding Petition are derived from the same set of operative facts – a probation search of Awai-

23 Fuller’s vehicle on October 1, 2018.

24          The United States therefore respectfully requests that this Honorable Court (1) relate the recently

25 filed Indictment in United States v. Awai Fuller, Case No. 2:19-CR-00027-JAM, to the earlier

26 Superseding Petition in United States v. Awai-Fuller, Case No. 2:11-CR-00181-KJM; (2) order the

27 Clerk’s Office to assign both cases to either the Honorable Kimberly J. Mueller or the Honorable John

28

      Notice of Related Cases
 1 A. Mendez, pursuant to Local Rule 123(f); and (3) order the Clerk’s Office to make appropriate

 2 adjustment in the assignment of cases to compensate for this reassignment.

 3

 4 DATED: January 31, 2019                       MCGREGOR W. SCOTT
                                                 United States Attorney
 5
                                           By:    /s/ David W. Spencer
 6                                               DAVID W. SPENCER
 7                                               Assistant U.S. Attorney

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Notice of Related Cases
 1                                               O R D E R

 2          For the reasons set forth in the Notice of Related Cases filed by counsel for the United States, the

 3 Court finds that the Criminal Case captioned United States v. Awai Fuller, Case No. 2:19-CR-00027-

 4 JAM, is related to the case of United States v. Awai-Fuller, Case No. 2:11-CR-00181-KJM, within the

 5 meaning of Local Rule 123(a) and (f) and assignment of these actions to a single district judge is likely

 6 to effect a savings of judicial effort.

 7          Based upon this finding and pursuant to Local Rule 123(f), IT IS HEREBY ORDERED:

 8                  1.      The Clerk of the Court shall REASSIGN the case of United States v. Awai-Fuller,

 9 Case No. 2:19-CR-00027-JAM, to the Honorable Kimberly J. Mueller, and that case shall be designated

10 “Case No. 2:19-CR-00027-KJM”; and

11                  2.      The Clerk of the Court shall make appropriate adjustment in the assignment of

12 cases to compensate for this reassignment.

13          IT IS SO ORDERED.

14 DATED: February 4, 2019.

15
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

      Notice of Related Cases
